Citation Nr: 1511340	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for loss of vision in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2010, the Veteran appeared at a Board hearing before a Decision Review Officer at the RO.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in January 2014, at which time it was remanded for a new VA examination of the left eye.  The examination was provided in April 2014.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2014, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's current left eye disability was incurred in service.  The opinion was received in December 2015 but was found to be inadequate.  The Board sought and obtained an addendum opinion from another expert in January 2015 and a copy was furnished to the Veteran and his representative.  The Veteran's representative reviewed the opinions and submitted a response in March 2015.  The Board has considered all of the arguments and evidence presented in rendering the decision below.


FINDING OF FACT

The Veteran's left eye disability is not shown to be related to his military service, to include exposure to herbicides, or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for loss of vision in the left eye have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in April 2014.  While the Board ultimately determined that the examination was inadequate, the issue was remedied by obtaining a VHA expert medical opinion and addendum in December 2014 and January 2015.  Those opinions have been reviewed by the Veteran and his representative and neither has challenged the adequacy of the opinions.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012).  See also Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332 -335 (Dec. 27, 2010); Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003); 72 Fed. Reg. 32,395 -407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586 -589 (1996); 64 Fed. Reg. 59,232 -243 (1999); and 67 Fed. Reg. 42,600 -608 (June 24, 2002). 

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.  Medical evidence must show the Veteran's disability is related to service, to include exposure to chemicals therein.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Facts

The Veteran reported that he injured his left eye in service when he was using a mixture of chemicals, including Agent Orange, oils, and jet fuel, to spray weeds and grasses in Vietnam.  He said that some of the mixture sprayed back into his eyes and he was treated in hospital and had his eyes washed out.  His service treatment records show that he was evaluated for complaints of blurry vision in October 1967 and he reported a history of eye trouble at the time of service separation in October 1970, having worn reading glasses for 8 months.

VA treatment records show that the Veteran has been treated extensively for eye disabilities.  He was diagnosed with glaucoma in both eyes in 2004 and cataracts in both eyes in 2008.  He has undergone multiple surgical procedures to treat the vision problems in his left eye.  He is effectively blind (light perception only) in the left eye.

At the hearing before the Decision Review Officer in October 2010, the Veteran testified that in addition to the spraying of herbicide in Vietnam, he was exposed to the flames and fumes associated with the burning of local brush around the camps.  It was his belief that the flare and the fire had damaged the nerves in his eyes leading to his blindness, although his doctors had diagnosed glaucoma. 

An April 2014 VA examination noted diagnoses of bilateral narrow angle glaucoma and bilateral nuclear cataracts and concluded that the blurry vision claimed by the Veteran was not due to the in-service injury.  Rather, it was attributed to advanced glaucoma.  The examiner attributed the cataracts to the normal aging process rather than the incident in service because of the length of time that had passed and the relative immaturity of the cataracts by comparison.  

The Board obtained two expert opinions regarding the Veteran's claim.  The first, offered in December 2014, stated that an opinion could not be rendered without resorting to speculation and that the expert was unable to find the service medical records regarding eye problems.  However, the expert did note that if the Veteran had been sprayed in the face with jet fuel or herbicides and his eyes were properly washed out, it was unlikely that he would have any residual effects from the event.

The second expert opinion, offered in January 2015, which did include a full review of the record including the relevant service medical records, stated that the Veteran's cataracts and glaucoma were not the result of the trauma of chemical exposure in service and that the incident did not accelerate these conditions.  In addition, the expert noted that there is no demonstrated connection between Agent Orange and glaucoma or cataracts.  The expert stated that the Veteran's diagnosed disability, chronic angle closure glaucoma, is an anatomical condition that he was born with and that became a more significant threat to his vision as he aged.  It was the expert's opinion that the Veteran's cataracts and glaucoma did not start to develop until he was in his late 30s.  

Analysis

The Veteran is presumed to have been exposed to herbicides such as Agent Orange by virtue of his service in the Republic of Vietnam.  However, neither glaucoma nor cataracts are recognized by the VA as disabilities which may be the result of such exposure and are therefore entitled to presumptive service connection.  While the Veteran is still permitted to show a relationship to herbicide exposure by a positive medical opinion, no such opinion has been provided.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this instance, though, the Veteran has not provided any medical opinions to support a link between his exposure to herbicides and his left eye disabilities.

In addition, the evidence does not show any link between the reported traumatic incident in service of spraying chemicals in his eyes, which was the basis for the complaints shown in service treatment records, and the current disabilities.  Rather, the medical providers who have reviewed the claim have all offered the opinion that the spraying of chemicals in the eyes would not have had any residual disabling effect if his eyes were properly washed out.  Further, the opinions all support the fact that the time elapsed between service and the development of both glaucoma and cataracts as disabling conditions in the left eye some fifteen or more years later is evidence that there is not a relationship.  The January 2015 expert opinion further notes that the Veteran's loss of vision in his left eye is due to his glaucoma, "an anatomical condition" that he was "born with" which became a threat to his vision when he aged.

The Veteran has not submitted any medical opinions which affirmatively link his left eye disabilities to service, to include exposure to herbicides or flames or traumatic spraying of chemicals in the eyes.  The only evidence of record in support of the Veteran's claim is the lay statements he has provided.  The Veteran appears sincere in his belief and there is no cause to question his credibility.  While he is considered competent to offer evidence regarding his personal experiences, such as the spraying of chemicals and the burning of brush around the camps, he is not shown to have the necessary education, training, or experience to provide a competent medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board does not assign any probative value to the Veteran's assertions that his disabilities are due to service.

Inasmuch as there is no competent evidence to link the Veteran's current left eye disabilities to his military service, and the medical evidence of record refutes any such connection, the claim of service connection must be denied.


ORDER

Entitlement to service connection for loss of vision in the left eye is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


